Exhibit 10.26I

 

 

TENTH AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

SCHEDULE AMENDMENT

 

 

This Tenth Amendment (the “Amendment”) is made by and between CSG Systems, Inc.,
a Delaware corporation (“CSG”), and Charter Communications Operating, LLC, a
Delaware limited liability company (“Customer”).  CSG and Customer entered into
that certain Consolidated CSG Master Subscriber Management System Agreement
effective as of August 1, 2017 (CSG document no. 4114281), as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

 

Whereas, pursuant to the terms of the Agreement, CSG provides and Customer
consumes CSG Data Publisher – File Edition via CSG Vantage® files for Customer
(excluding Non-ACP Subscribers) that provides the Delta Files to an SFTP site
for Customer pickup of the CSG Data Publisher Objects which have been previously
identified and agreed upon by the Parties and are duly documented; and

 

Whereas, Customer desires and CSG agrees to add additional CSG Data Publisher
Objects; and

 

Now, therefore, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, CSG and Customer agree to the
following as of the Effective Date (as defined below).

 

1.

Upon execution of this Amendment and implementation pursuant to that certain
Statement of Work (CSG document no. 4118227) to be executed by the Parties, the
following objects will be added to Customer’s CSG Data Publisher-File Edition
CSG Data Publisher Objects:

 

CET_EQUIPMENT_TYPE

EQS_SERV_CDE

OSI_SERV_ITEM

NEQ_SUB

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.26I

 

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the date last signed below (the "Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Alfred Morgan

 

By:  /s/ Gregory L. Cannon

 

Title:  S. Director

 

Title:  SVP, General Counsel & Secretary

 

Name: Alfred Morgan

 

Name:  Gregory L. Cannon

 

Date:  11/2/17

 

Date:  Nov 9, 2017

 